     Case 2:17-cv-03790-CJC-JPR Document 84 Filed 09/09/20 Page 1 of 1 Page ID #:877



 1
                                                               JS-6
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11    JAVIER DE SANTIAGO-PEREZ,         ) Case No. CV 17-3790-CJC (JPR)
                                        )
12                       Petitioner,    )          J U D G M E N T
                                        )
13                  v.                  )
                                        )
14    WILLIAM BARR, Attorney            )
      General, et al.,                  )
15                                      )
                         Respondents.   )
16                                      )

17          Pursuant to the Order Accepting Findings and Recommendations
18    of U.S. Magistrate Judge,
19          IT IS HEREBY ADJUDGED that Respondents’ summary-judgment
20    motion is granted and that judgment be entered in their favor.
21
22
      DATED: September 9, 2020
23                                       CORMAC J. CARNEY
                                                   CA
                                                   CARNEY
                                         U.S. DISTRICT
                                              DISTRIC
                                                   I T JUDGE
24
25
26
27
28
